 



EXHIBIT 10.06
EXECUTION COPY
December 14, 2007
Mr. Ralph B. Mandell
70 West Madison Street
Suite 200
Chicago, Illinois 60602
Dear Ralph:
     Please find enclosed a term sheet agreement setting forth the terms of your
employment and going forward compensation with PrivateBancorp, Inc.
(“PrivateBancorp”). This term sheet agreement will replace your existing
employment agreement with PrivateBancorp, dated July 1, 2001 upon your
acceptance by signature below. As we discussed, your future compensation
includes certain significant equity awards.
     This offer has been approved by the Board of PrivateBancorp and will remain
open for your acceptance until 5:00 p.m. (C.S.T.) December 28, 2007. Please
signify your acceptance of this offer by signing as indicated below. If you do
not sign and return your acceptance of the term sheet agreement by such date and
time, the special retention performance share unit award that was granted on
November 1, 2007 will be forfeited and you will not be entitled to enhanced
vesting and exercise protections under the special retention performance stock
option and time-vested stock option awards; your 37,500 share succession
restricted stock unit award is not subject to that condition. You may return
this offer letter to the following confidential fax (ATT: Chris Zinski, General
Counsel) at 312.683.1493.
Sincerely,
/s/ James M. Guyette
James M. Guyette
Chairman, Compensation Committee
Accepted:    /s/ Ralph B. Mandell                                           
         Date:   December 14, 2007                            
          Ralph B. Mandell

 



--------------------------------------------------------------------------------



 



EXECUTION COPY
RALPH B. MANDELL

     
Term; Position; Reporting Relationship
  For the term ending December 31, 2012, you will be employed as Chairman of
PrivateBancorp, Inc. (“PrivateBancorp”), unless sooner terminated as provided
below.
 
   
 
  During the term, you will be renominated as a member of the Board of Directors
of PrivateBancorp (“Board”) and the Board of Directors of The PrivateBank and
Trust Company (the “Bank”), at such time and from time to time as your Board
term may expire; and
 
   
 
  During the term, you will report to the Board.
 
   
Base Salary
  During your employment, $660,000 per year, effective as of January 1, 2007,
increasing to not less than $710,000 per year on January 1, 2008, to not less
than $760,000 per year on January 1, 2009, to $2,000,000 on January 1, 2010, and
decreasing to $1,000,000 on January 1, 2011, provided you are employed on such
dates, subject to increase, but not decrease, from time to time (other than
permitted proportionate reductions applicable to all similarly situated senior
executives of the Bank, unless such reduction occurs during the two-year period
commencing upon the occurrence of a Change in Control), in the sole discretion
of the Compensation Committee of the Board, and any such increased (or
decreased) amount shall mean “Base Salary” for purposes of this term sheet
agreement.
 
   
Annual Bonus
  During your employment during fiscal years 2007, 2008 and 2009: 185% of Base
Salary at target, in accordance with the annual bonus plan applicable to senior
executives as in effect from time to time (subject to Section 162(m) of the
Internal Revenue Code (“Code”) while applicable to you).
 
   
Annual Equity Awards
  During your employment, you will receive annual equity awards under the
PrivateBancorp 2007 Long-Term Incentive Compensation Plan approved by the Board
on October 31, 2007 (“Plan”), at the same time as annual equity awards are
granted to senior executives (but not later than December 31 of each such fiscal
year), for each of the 2007, 2008 and 2009 fiscal years, having a value of
$600,000 per year (based on the FAS 123R value assigned to such award by
PrivateBancorp) (“Annual Equity Awards”).
 
   
 
  Your Annual Equity Awards will be granted one-half as time-vested stock
options and one-half as time-vested restricted stock. It is anticipated that the
Plan will be submitted to the shareholders for approval at the 2008 annual
meeting. If the Plan is not approved by shareholders, your Annual Equity Awards
will be granted in unit form payable in cash (or in shares in the event such
approval is thereafter obtained). Your Annual Equity Awards will have the same
terms as apply to annual equity awards of such type (restricted stock or
options, as the case may be) awarded to other executives;

 



--------------------------------------------------------------------------------



 



     
 
  provided, your Annual Equity Awards will fully vest (and stock options will be
exercisable and any restricted stock units will be payable, subject to
compliance with Section 409A of the Code) on the first anniversary of the grant
date or as further provided below.
 
   
 
  The treatment of your Annual Equity Awards upon a termination of your
employment is governed by the terms under Attachment A.
 
   
 
  You will be eligible for any additional future equity awards from time to
time, in accordance with the terms of PrivateBancorp’s incentive plans as then
in effect, in such amount, if any, and on such terms as is determined in the
sole discretion of the Compensation Committee.
 
   
Special Retention
Equity Award
  On November 1, 2007, you received an award of 112,500 stock options and 45,000
performance share units (each such unit representing one share of PrivateBancorp
common stock) under the Plan (“Special Retention Equity Award”). The stock
options have an exercise price of $26.10 and a 10-year term. Vested performance
share units will be payable in shares of PrivateBancorp common stock within
30 days after the date on which such performance share units vest; provided, the
vested units and any exercise of vested stock options will be payable in cash if
the Plan is not approved by shareholders. The award of performance share units
and one-half of the stock options (“performance stock options”) are subject to
performance vesting requirements and continued service during the performance
period generally applicable to such awards, and the other one-half of the stock
options (“time-vesting stock options”) are subject to time vesting requirements
only, all as more particularly described on Attachment B hereto.
 
   
 
  The treatment of your Special Retention Equity Award upon a termination of
your employment is governed by the terms under Attachment A.
 
   
 
  Upon the occurrence of a Change of Control during your employment, you will
become fully vested in your Special Retention Equity Award, the vested
performance share units thereunder will be immediately payable and the stock
options thereunder will be fully exercisable (except, as may apply, such payment
or exercise will be postponed until the earliest date permitted under
Section 409A of the Code).
 
   
 
  To the extent that PrivateBancorp has or hereafter enters into a
broker-assisted (FRB Reg. T) cashless exercise program for stock option awards
to employees of the Bank, the stock options under the Special Retention Equity
Award will be included in such program.
 
   
 
  The performance share units and stock options under the Special Retention
Equity Award are otherwise subject to the terms and conditions of the Plan.
 
   
 
  If you have not entered into this term sheet agreement within 30 days after
the date irrevocably offered to you, (i) the performance share units under the
Special Retention Equity Award will be immediately forfeited and (ii) you

2



--------------------------------------------------------------------------------



 



     
 
  will not be entitled to post-termination vesting and an extended exercise
period for your performance-vesting and time-vesting stock options under the
Special Retention Equity Award, provided in each case under Attachment A.
 
   
 
  “Change of Control” is defined on Attachment C.
 
   
Succession Equity Award
  On November 1, 2007, you were granted a time-vesting equity award for 37,500
restricted stock units pursuant to the Plan, each such unit representing one
share of PrivateBancorp common stock, vesting at the rate of 12,500 restricted
stock units on each of December 31, 2007, December 31, 2008 and December 31,
2009, provided you are employed on such date for such units to so vest
(“Succession Equity Award”). Vested restricted stock units under your Succession
Equity Award will be payable to you in shares of PrivateBancorp common stock (or
in cash if the Plan is not approved by shareholders prior to the date on which
payment is due to you) on the payroll payment date for the second complete
payroll occurring in the fiscal year following the date of vesting, and having
such other terms and conditions as are set forth in the restricted stock unit
award agreement delivered to you; provided, (x) in the case of any vesting
occurring as a result of the termination of your employment, payment will be
postponed beyond the above payment date, to the extent necessary to satisfy
Section 409A(a)(1)(B)(i) of the Code because you are a “specified employee”
(within the meaning of Treasury Regulation Section 1.409A-1(i)) on the date of
such termination, until the earlier of (i) the date that is six months following
your termination of employment or (ii) the date of your death following such
employment termination, or, if applicable, until such later date that is not
earlier than six months following a later date constituting a “separation from
service” under Treasury Regulation Section 1.409A-1(h), and (y) in the case of
any vesting occurring as a result of the occurrence of a Change of Control,
payment will be made in such event as provided below.
 
   
 
  The treatment of your Succession Equity Award upon a termination of your
employment is governed by the terms under Attachment A.
 
   
 
  Your Succession Equity Award will become fully vested and payable upon a
Change of Control during your employment (except, as may apply, such payment
will be postponed until the earliest date permitted under Section 409A of the
Code).
 
   
Benefits; Perquisites
  During your employment, you will continue to be eligible to participate in the
Bank’s medical and dental insurance plans, participate in the flexible benefits
plan and the PrivateBancorp, Inc. Savings, Retirement and Employee Stock
Ownership Plan (KSOP), and be eligible for life insurance, accidental death and
dismemberment insurance and long term disability insurance benefits provided to
senior executives of PrivateBancorp as in effect from time to time.

3



--------------------------------------------------------------------------------



 



     
 
  During your employment, you will also be furnished with such perquisites which
may from time to time be provided by PrivateBancorp and the Bank which are
suitable to your position and adequate for the performance of your duties
hereunder and reasonable in the circumstances. Such perquisites include, but are
not limited to, reimbursement for dues at one approved country club and one
approved luncheon club in the Chicago Metropolitan area.
 
   
Vacation
  During your employment, you will be eligible for vacation consistent with
recent past practice.
 
   
Severance Benefits
  During your employment, upon an involuntary termination of your employment by
PrivateBancorp without Cause or a voluntary termination of employment by you for
Good Reason prior to December 31, 2012 (except as provided under Change of
Control Severance, below), you will receive:
 
   
 
  (i) A pro rata bonus based on your prior year’s earned bonus (if any) and the
number of days elapsed during the year in which the date of termination occurs
(the “Pro Rata Bonus”);
 
   
 
  (ii) If such termination occurs prior to January 1, 2010, severance payments
equal to 150% of the sum of (A) your Base Salary (disregarding any reduction of
your Base Salary constituting Good Reason), plus (B) the average of the sum of
the bonus amounts earned by you with respect to the 3 calendar years immediately
preceding the calendar year in which your date of termination occurs, payable in
substantially equal monthly installments for a period of 18 months in accordance
with regular payroll practices; provided, such amount under this clause
(ii) will not be less than $3,000,000. If such termination occurs on or after
January 1, 2010 and prior to July 1, 2010, severance payments equal to
$3,000,000 payable in substantially equal monthly installments until
December 31, 2012 in accordance with regular payroll practices. If such
termination occurs on or after July 1, 2010, severance payments equal to the
product of (x) $3,000,000 multiplied by (y) the fraction the numerator of which
is the number of days from and after the date of termination through December
31, 2012 and the denominator of which is 915, payable in substantially equal
monthly installments until December 31, 2012 in accordance with regular payroll
practices.
 
   
 
  (iii) Continuation for 18 months, but not later than December 31, 2012, of
your right to maintain COBRA continuation coverage under the applicable Bank
plans at premium rates on the same “cost-sharing” percentage basis as the
applicable premiums paid for such coverage by active Bank employees as of your
date of termination; and
 
   
 
  (iv) Base Salary earned but not paid and vacation accrued and unused through
your termination date, any annual bonus that is earned in a fiscal

4



--------------------------------------------------------------------------------



 



     
 
  year preceding the fiscal year of your termination but not paid as of the
termination date, and such other earned but unpaid amounts under the employee
benefit plans in which you participate as of the termination date that are
payable to you in accordance with the terms thereof, (collectively “Accrued
Obligations”).
 
   
 
  Any payments and benefits to you under this Severance Benefits section of this
term sheet agreement shall not be reduced by the amount of any compensation or
benefits earned as a result of your subsequent employment.
 
   
 
  If you are a “specified employee” of PrivateBancorp and its affiliates (as
defined in Treasury Regulation Section 1.409A-1(i)), then you shall receive
payments during the 6 month period immediately following your date of
termination equal to the lesser of (x) the amount payable under this severance
provision or (y) two (2) times the compensation limit in effect under Code
Section 401(a)(17) for the calendar year in which your date of termination
occurs (with any amounts that otherwise would have been payable under this
severance provision during such 6 month period being paid on the first regular
payroll date following the 6 month anniversary of the date of termination).
Additionally, each installment payment under this section is intended to be
treated as one of a series of separate payments for purposes of Section 409A of
the Code and Treasury Regulation Section 1.409A-2(b)(2)(iii).
 
   
 
  As a condition to a right to any payment or benefit under this Severance
Benefits section, such termination of employment must constitute a “separation
from service” under Treasury Regulation Section 1.409A-1(h).
 
   
Change of Control Severance
  Upon an involuntary termination of your employment by PrivateBancorp without
Cause or a voluntary termination of your employment by you for Good Reason
occurring within six months prior to, or two years after, a Change of Control,
and that also is prior to December 31, 2009, you will receive:
 
   
 
  (i) The Pro Rata Bonus;
 
   
 
  (ii) Severance equal to 300% of the sum of (A) your Base Salary (disregarding
any reduction of your Base Salary constituting Good Reason), plus (B) the
greater of (x) your prior year’s bonus or (y) the average of the sum of the
bonus amounts earned by you with respect to the 3 calendar years immediately
preceding the calendar year in which your date of termination occurs, payable in
a single lump sum payment within 30 days after the date of termination, or if
your termination of employment occurs within six months prior to a Change of
Control, then within 5 business days after the Change of Control you will
receive a single lump sum payment equal to (p) the amounts due you under this
clause (ii) reduced by (q) the sum of all amounts paid to you under clause
(ii) of the Severance Benefits

5



--------------------------------------------------------------------------------



 



     
 
  section of this term sheet agreement, so that no amount of the lump sum
payment under this clause (ii) is duplicative; provided, such amount under this
clause (ii) (and for a termination within six months prior to a Change of
Control, the sum of amounts under this clause (ii) and clause (ii) of the
Separation Benefits section of this term sheet agreement will not be less than
$3,000,000.
 
   
 
  (iii) Continuation for 36 months of your right to maintain COBRA continuation
coverage under the applicable Bank plans at premium rates on the same
“cost-sharing” percentage basis as the applicable premiums paid for such
coverage by active Bank employees as of your date of termination;
 
   
 
  (iv) Outplacement for 24 months; and
 
   
 
  (v) The Accrued Obligations.
 
   
 
  Any payments and benefits to you under this Change of Control Severance
section of this term sheet agreement shall not be reduced by the amount of any
compensation or benefits earned as a result of your subsequent employment.
 
   
 
  As a condition to a right to any payment or benefit under this Change of
Control Severance section, such termination of employment must constitute a
“separation from service” under Treasury Regulation Section 1.409A-1(h).
 
   
Code Section 280G
  During your employment and thereafter, if any payments or benefits constitute
“excess parachute payments” (as defined in Code Section 280G), you will be fully
grossed up.
 
   
Full Satisfaction; Release of Claims
  Any employment termination payments made and benefits provided to you under
this term sheet agreement shall be in lieu of any employment termination or
severance payments or benefits for which you may be eligible under any of the
employee benefit plans, policies or programs of PrivateBancorp or its
affiliates.
 
   
 
  As a condition precedent to the payment of all amounts, benefits and vesting
of your Annual Equity Awards, Special Retention Equity Award and Succession
Equity Award, other than your Accrued Obligations, pursuant to PrivateBancorp’s
involuntary termination of your employment without Cause or your voluntary
termination of your employment for Good Reason at any time, you shall execute a
waiver and general release of claims, substantially in the form customarily
obtained by the Bank from its terminating executive employees, which waiver and
general release of claims is not revoked during any applicable seven (7) day
revocation period. For the avoidance of doubt, such waiver and general release
will not adversely affect your ability to enforce the terms of this term sheet

6



--------------------------------------------------------------------------------



 



     
 
  agreement, your indemnification rights under PrivateBancorp’s by-laws and this
term sheet agreement, your rights to coverage under the PrivateBancorp’s
directors and officers liability insurance; your and your covered dependents’
rights to COBRA continuation coverage, your rights to vested employee benefits,
and other rights that cannot be waived by operation of law.
 
   
Restrictive Covenants
(confidentiality,
non-competition,
non-solicitation)
  You will not at any time during or following your employment with
PrivateBancorp, directly or indirectly, disclose or use on your behalf or
another’s behalf, publish or communicate, except in the course of your
employment and in the pursuit of the business of PrivateBancorp and the Bank or
any of its subsidiaries or affiliates, any proprietary information or data of
PrivateBancorp and the Bank or any of its subsidiaries or affiliates, which is
not generally known to the public or which could not be recreated through public
means and which PrivateBancorp and the Bank may reasonably regard as
confidential and proprietary. You recognize and acknowledge that all knowledge
and information which you have or may acquire in the course of your employment,
such as, but not limited to, the business, developments, procedures, techniques,
activities or services of PrivateBancorp or the Bank or the business affairs and
activities of any customer, prospective customer, individual firm or entity
doing business with PrivateBancorp or the Bank are their sole valuable property,
and shall be held by you in confidence and in trust for their sole benefit. All
records of every nature and description which come into your possession, whether
prepared by you, or otherwise, shall remain the sole property of PrivateBancorp
or the Bank and upon termination of your employment, as the case may be, for any
reason, said records shall be left with PrivateBancorp or the Bank as part of
its property.
 
   
 
  During the period of your employment and for a period of 1 year after your
termination of employment for any reason, you will not (except in your capacity
as an employee) directly or indirectly, for your own account, or as an agent,
employee, director, owner, partner, or consultant of any corporation, firm,
partnership, joint venture, syndicate, sole proprietorship or other entity:
 
   
 
  (i) engage, directly or indirectly, in any business which has a place of
business (whether as a principal, division, subsidiary, affiliate, related
entity, or otherwise) located within the area encompassed within a 50 mile
radius surrounding your office, as of the date of termination of your
employment, that provides banking products, or that provides non-banking
products or services of a type that accounted for more than 10% of
PrivateBancorp’s gross revenues for the fiscal year immediately preceding such
date of termination, that PrivateBancorp or the Bank or any of their
subsidiaries or affiliates provide as of such date of termination;
 
   
 
  (ii) solicit or induce, or attempt to solicit or induce any client or customer
of

7



--------------------------------------------------------------------------------



 



     
 
  PrivateBancorp or the Bank or any of their subsidiaries or affiliates not to
do business with PrivateBancorp or the Bank or any of its subsidiaries or
affiliates; or
 
   
 
  (iii) solicit or induce, or attempt to solicit or induce, any employee or
agent of PrivateBancorp or the Bank or any of their subsidiaries or affiliates
to terminate his or her relationship with PrivateBancorp or the Bank or any of
their subsidiaries or affiliates.
 
   
 
  The foregoing provisions shall not be deemed to prohibit your ownership, not
to exceed 5% of the outstanding shares, of capital stock of any corporation
whose securities are publicly traded on a national or regional securities
exchange or in the over-the-counter market.
 
   
 
  You agree that, as PrivateBancorp’s and the Bank’s sole remedy for any breach
(or threatened breach) of the non-competition covenant at subparagraph
(i) above, respecting your performance share units and stock options under your
Special Retention Equity Award above:
 
   
 
  (x) you will immediately forfeit all unexercised stock options and unpaid
performance share units (whether then vested or unvested) then held by you and
all shares of stock of PrivateBancorp (or any successor) acquired upon the
exercise of vested stock options and payment of performance share units and then
held by you;
 
   
 
  (y) you will immediately repay to PrivateBancorp a cash sum in the principal
amount equal to all gross proceeds (before-tax) realized by you upon the sale or
other disposition of shares of stock of PrivateBancorp (other than shares
relating to open market purchases by you) occurring at any time during the
period commencing on the date that is three years before the date of termination
of your employment and ending on the date that the noncompetition covenant
lapses (“Refund Period”) , together with interest accrued thereon, from the date
of such breach or threatened breach, at the prime rate (compounded calendar
monthly) as published from time to time in The Wall Street Journal, electronic
edition (“Interest”); and
 
   
 
  (z) you will repay to PrivateBancorp a cash sum equal to fair market value of
all shares of stock of PrivateBancorp (other than shares relating to open market
purchases by you) and all stock options transferred by you as gifts at any time
during the Refund Period, together with Interest, and for which purpose, “fair
market value” per share of stock shall be the closing price of one share of
PrivateBancorp common stock on the date such gift occurs and per stock option
shall be the positive difference, if any, between the fair market value of a
share of stock, above, and the stock option exercise price.
 
   
 
  You further agree that a breach (or threatened breach) of the confidentiality
and/or non-solicitation covenants in subparagraphs (ii) and (iii) above will

8



--------------------------------------------------------------------------------



 



     
 
  result in irreparable harm to the business of PrivateBancorp and the Bank, a
remedy at law in the form of monetary damages for any breach (or threatened
breach) by you of these covenants is inadequate, in addition to any remedy at
law or equity for such breach, PrivateBancorp and the Bank shall be entitled to
institute and maintain appropriate proceedings in equity, including a suit for
injunction to enforce the specific performance by you of such obligations and to
enjoin you from engaging in any activity in violation thereof, and the covenants
on your part contained above shall be construed as agreements independent of any
other provisions in this term sheet agreement, and the existence of any claim,
setoff or cause of action by you against PrivateBancorp or the Bank, whether
predicated on this term sheet or otherwise, shall not constitute a defense or
bar to the specific enforcement by PrivateBancorp or the Bank of said covenants.
 
   
 
  In the event of a breach or a violation by you of any of the covenants and
provisions above, the running of the non-compete period (but not your
obligations thereunder) shall be tolled during the period of the continuance of
any actual breach or violation.
 
   
 
  You agree that the covenants above are reasonable with respect to their
duration, geographical area and scope. If the final judgment of a court of
competent jurisdiction declares that any term or provision above is invalid or
unenforceable, you agree that the court making the determination of invalidity
or unenforceability shall have the power to reduce the scope, duration or area
of the term or provision, to delete specific words or phrases, or to replace an
invalid or unenforceable term or provision with a term or provision that is
valid and enforceable and that comes closest to expressing the intention of the
invalid or unenforceable term or provision, and this term sheet agreement shall
be enforceable as so modified after the expiration of the time within which the
judgment may be appealed.
 
   
Indemnification
  You will continue to be indemnified in accordance with PrivateBancorp’s and
the Bank’s bylaws during your employment and thereafter respecting your acts or
omissions occurring during your employment. You will also continue to be covered
by PrivateBancorp’s and the Bank’s directors and officers liability insurance
coverage as in effect from time to time.
 
   
Fee Reimbursement
  You will be reimbursed for reasonable additional professional fees incurred by
you to review this term sheet agreement.
 
   
Code Section 409A
  It is intended that any amounts payable under this term sheet agreement and
PrivateBancorp’s, the Bank’s and your exercise of authority or discretion
hereunder shall comply with Section 409A of the Code (including the Treasury
regulations and other published guidance relating thereto) so as not to subject
you to the payment of any interest or additional tax imposed under Section 409A
of the Code. To the extent any amount payable under this term sheet agreement
would trigger the additional tax imposed by Code

9



--------------------------------------------------------------------------------



 



     
 
  Section 409A, this term sheet agreement shall be modified to avoid such
additional tax.
 
   
Board Approval
  PrivateBancorp represents and warrants to you that it has taken all corporate
action necessary to authorize and to enter into this term sheet agreement.
 
   
Amendment
  This term sheet agreement shall not be amended or modified except by written
instrument executed by PrivateBancorp and you.
 
   
Entire Understanding; Amendment
  This term sheet agreement constitutes the entire understanding between
PrivateBancorp, the Bank, and you relating to your employment hereunder and
supersedes and cancels all prior written and oral understandings and agreements
with respect to such matters entered into prior to the date of your acceptance
of this term sheet agreement, including, for the avoidance of doubt, your
current employment agreement with Private Bancorp dated as of July 1, 2001, and
except for the terms and provisions of any employee benefit or other
compensation plans (or any agreements or awards thereunder), referred to in this
term sheet agreement or as otherwise expressly contemplated by this term sheet
agreement.
 
   
Binding Agreement
  This term sheet agreement shall be binding upon and inure to the benefit of
the heirs and representatives of you and the successors and assigns of
PrivateBancorp and the Bank.
 
   
Governing Law
  Illinois.
 
   
Recapture of Certain Incentive Compensation
  If PrivateBancorp is required to prepare an accounting restatement due to the
material noncompliance of PrivateBancorp, during your employment, as a result of
misconduct, with any financial reporting requirement under the securities laws,
you shall reimburse PrivateBancorp, promptly upon notice and demand, for (i) any
bonus or other incentive-based or equity-based compensation received from
PrivateBancorp during the twelve month period following the first public
issuance or filing with the Securities and Exchange Commission, whichever occurs
first, of the financial document embodying such financial reporting requirement;
and (ii) any profits realized from the sale of securities of PrivateBancorp
during that twelve month period.

10



--------------------------------------------------------------------------------



 



ATTACHMENT A
EQUITY TREATMENT UPON TERMINATION
     Anything in this term sheet agreement to the contrary notwithstanding, the
following terms govern the treatment of your Annual Equity Awards, Special
Retention Equity Award and Succession Equity Award (collectively, “Equity
Awards”):
     1. “Good Leaver” Termination.
          (a) If, prior to the date on which all of the Equity Awards are fully
vested, your employment terminates due to your death or Disability (as defined
in the applicable Equity Award agreement), involuntary termination by
PrivateBancorp without Cause, or voluntary termination by you for Good Reason or
due to your Retirement, the unvested Equity Awards, other than the time-vesting
portion of the stock option under your Special Retention Equity Award, will
continue to vest through the first vesting date occurring on or following the
date of such termination, subject to the applicable terms of each such Equity
Award, as if your employment had continued until such vesting date. The
foregoing to the contrary notwithstanding, respecting your Succession Equity
Award, if you cease to be Retired, the continued vesting of that Award will
cease and you will forfeit any then-unvested restricted stock units under that
Award.
          (b) In the event of such termination of employment, other than due to
Retirement, the time-vesting portion of the stock option under your Special
Retention Equity Award will immediately fully vest.
          (c) In the event of a termination of employment due to Retirement, you
will become vested in a pro rata portion of the time-vesting portion of the
stock option under your Special Retention Equity Award then outstanding equal to
the number of completed months during the vesting period divided by the number
of full months necessary to achieve full vesting of such stock option.
          (d) Upon such termination of employment, your vested Equity Awards
granted as stock options will be exercisable for one year after your date of
termination or, if later, one year after the date on which such stock options
become vested after your date of termination (but not beyond the last day of the
stock option term).
     2. For Cause Termination. If, prior to the date on which all of the Equity
Awards are fully vested, your employment is involuntarily terminated by
PrivateBancorp due to Cause, you will immediately forfeit upon such termination
(i) all unexercised vested and unvested Equity Awards granted as stock options,
(ii) all unpaid vested and unvested Equity Awards granted as restricted stock
units or performance share units, and (iii) all unvested other Equity Awards.
     3. Resignation Without Good Reason or Retirement. If, prior to the date on
which all of the Equity Awards are fully vested, your employment is voluntarily
terminated by you other than for Good Reason and other than due to your
Retirement, (i) you will immediately forfeit upon such termination all unvested
Equity Awards and (ii) all vested Equity Awards granted as stock options will be
exercisable for 90 days following such termination.

11



--------------------------------------------------------------------------------



 



     4. Other Awards. Any equity or other long-term incentive award, granted to
you before or after the date of this term sheet agreement, not constituting an
Equity Award will be governed by the terms of such award.
     5. Definitions. “Cause,” “Good Reason,” “Retirement” and “Retired” are
defined on Attachment C.

12



--------------------------------------------------------------------------------



 



ATTACHMENT B
PRIVATEBANCORP, INC. RETENTION EQUITY DESIGN PROPOSAL



 
EQUITY GRANT FEATURE
 
PERFORMANCE SHARES
 
PERFORMANCE STOCK OPTIONS
TIME-VESTING
STOCK OPTIONS





1.   Allocation of Total Award

•   50% of value of the Awards.

•   25% of value of the Awards.

•   25% of value of the Awards.





2.   Time Vesting

•   N/A

•   N/A

•   20% per fiscal year of service, 1/1/2008-12/31/2012.





3.   Performance Vesting

•   Based on stock price performance objectives: 20% compound annual stock price
growth 2008-2012.   •   Stock price base is $27.91.   •   20% of the Award vests
per year, based on attainment of stock price objective for that year. Objective
must be met for 20 consecutive trading days during that fiscal year to vest.   •
  Employed on 12/31 of performance year.   •   If the PIPE (or other investment)
does not close by 3/31/08 for at least $150 million capital gross proceeds, the
performance restrictions will lapse as to 25% of the Performance Shares and such
shares shall be time-vested restricted stock vesting at the rate of 20% per
fiscal year of service.

•   Based on EPS performance objectives: 20% compound annual EPS growth 2008 —
2012.   •   Earnings base is $1.65.   •   20% of the Award vests per year, based
on attainment of EPS objective for that year.   •   Employed on 12/31 of
performance year.

•   None





4.   “Catch-Up” Performance Vesting

•   As of 12/31 each year: To extent not vested, Award will vest for prior years
if later year stock price objective is attained. · Must be employed on 12/31 of
year objective is attained.

•   As of 12/31/2012: To extent not vested, Award will vest:

      Cum. Cmpd.   Vested % of Growth   Award 15.0% ($12.80)   50% 17.5%
($13.75)   75% 20.0% ($14.74)   100%

•   Must be employed on 12/31/2012.

•   N/A



13



--------------------------------------------------------------------------------



 



 



 
EQUITY GRANT FEATURE
 
PERFORMANCE SHARES
 
PERFORMANCE STOCK OPTIONS

TIME-VESTING STOCK OPTIONS


5.   Minimum 25% Vesting

•   As of 12/31/2012: To the extent less is vested, 25% of total Award will be
vested (including previously vested shares).   •   Must be employed on
12/31/2012.

•   As of 12/31/2012: To the extent less is vested, 25% of total Award will be
vested (including previously vested options).   •   Must be employed on
12/31/2012.

•   N/A





6.   “Good Leaver” Treatment

•   See Attachment A.

•   See Attachment A.

•   See Attachment A.



14



--------------------------------------------------------------------------------



 



ATTACHMENT C
DEFINITIONS
     “Cause” shall mean (A) your willful and continued (for a period of not less
than ten (10) business days after written notice thereof during which you may
remedy such failure if capable of remedy) failure to perform substantially the
duties of your employment (other than as a result of physical or mental
incapacity, or while on vacation or other approved absence) which are within
your control (mere in ability to achieve financial or other performance targets
or objectives, alone, shall not constitute such a willful and continued
failure); or (B) your willful engaging in illegal conduct or gross misconduct
which is materially and demonstrably injurious to PrivateBancorp or the Bank; or
(C) your conviction of a felony involving moral turpitude, but specifically
excluding any conviction based entirely on vicarious liability (with “vicarious
liability” meaning liability based on acts of P rivateBancorp or the Bank for
which you are charged solely as a result of your offices with PrivateBancorp or
the Bank and in which you were not directly involved and did not have prior
knowledge of such actions or intended actions); provided, however, that no act
or failure to act, on your part, shall be considered “willful” unless it is
done, or omitted to be done, by you in bad faith or without reasonable belief
that your action or omission was in the best interests of PrivateBancorp or the
Ban k; and provided further that no act or omission by you shall constitute
Cause hereunder unless PrivateBancorp or the Bank has given detailed written
notice thereof to you, and you have failed to remedy such act or omission.
     “Good Reason” shall mean the occurrence, other than in connection with a
discharge, of any of the following without your consent: (A) you are not
re-elected or are removed from the positions with PrivateBancorp set forth in
the subsection relating to Position, other than as a result of your election or
appointment to positions of equal or superior scope and responsibility; or
(B) you shall fail to be vested by PrivateBancorp with the power and authority
of any of said positions, excluding for this purpose any isolated action not
taken in bad faith and which is remedied by PrivateBancorp promptly after
receipt of written notice thereof given by you; or (C) any failure by
PrivateBancorp to comply with any of the provisions of this Agreement, other
than any isolated, insubstantial and inadvertent failure not occurring in bad
faith and which is remedied by PrivateBancorp promptly after receipt of writ ten
notice thereof given by you; or (D) PrivateBancorp requiring you to be based at
an office or location which is more than 50 miles from your offices as of
November 1, 2007.
     “Retirement” and “Retired” means your voluntary termination of employment
prior to December 31, 2012 other than for Good Reason and in which you fully
retire from the banking industry and all other businesses the performance of
services for which would violate your noncompetition covenant (determined
without regard for the one-year restriction period under such noncompetition
covenant).
     “Change of Control” shall be deemed to have occurred upon the happening of
any of the following events:
     (i) Any “person” (as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (“Exchange Act”)), other than (A) a
trustee or other fiduciary holding securities under an employee benefit plan of
PrivateBancorp or any of its subsidiaries, or (B) a corporation owned directly
or indirectly by the stockholders of

15



--------------------------------------------------------------------------------



 



PrivateBancorp in substantially the same proportions as their ownership of stock
of PrivateBancorp, is or becomes the “beneficial owner” (as defined in
Rule 13d-3 under said Act), directly or indirectly, of securities of
PrivateBancorp representing 30% or more of the total voting power of the then
outstanding shares of capital stock of PrivateBancorp entitled to vote generally
in the election of directors (the “Voting Stock”), provided, however, that the
following shall not constitute a change in control: (1) such person becomes a
beneficial owner of 30% or more of the Voting Stock as the result of an
acquisition of such Voting Stock directly from PrivateBancorp, or (2) such
person becomes a beneficial owner of 30% or more of the Voting Stock as a result
of the decrease in the number of outstanding shares of Voting Stock caused by
the repurchase of shares by PrivateBancorp; provided, further, that in the event
a person described in clause (1) or (2) shall thereafter increase (other than in
circumstances described in clause (1) or (2)) beneficial ownership of stock
representing more than 1% of the Voting Stock, such person shall be deemed to
become a beneficial owner of 30% or more of the Voting Stock for purposes of
this paragraph (i), provided such person continues to beneficially own 30% or
more of the Voting Stock after such subsequent increase in beneficial ownership,
or
     (ii) Individuals who, as of October 31, 2007, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board, provided that any individual becoming a director, whose election or
nomination for election by PrivateBancorp’s stockholders was approved by a vote
of at least two-thirds (2/3) of the directors then comprising the Incumbent
Board shall be considered as through such individual were a member of the
Incumbent Board, but excluding for this purpose, any individual whose initial
assumption of office is in connection with an actual or threatened election
contest relating to the election of the directors of PrivateBancorp (as such
terms are used in Rule 14a-11 promulgated under the Exchange Act); or
     (iii) Consummation of a reorganization, merger or consolidation or the sale
or other disposition of all or substantially all of the assets of PrivateBancorp
(a “Business Combination”), in each case, unless (1) all or substantially all of
the individuals and entities who were the beneficial owners, respectively, of
the Voting Stock immediately prior to such Business Combination beneficially
own, directly or indirectly, more than 50% of the total voting power represented
by the voting securities entitled to vote generally in the election of directors
of the corporation resulting from the Business Combination (including, without
limitation, a corporation which as a result of the Business Combination owns
PrivateBancorp or all or substantially all of PrivateBancorp’s assets either
directly or through one or more subsidiaries) in substantially the same
proportions as their ownership immediately prior to the Business Combination of
the Voting Stock of PrivateBancorp, and (2) at least a majority of the members
of the board of directors of the corporation resulting from the Business
Combination were members of the Incumbent Board at the time of the execution of
the initial agreement, or action of the Incumbent Board, providing for such
Business Combination; or
     (iv) Approval by the stockholders of PrivateBancorp of a plan of complete
liquidation or dissolution of PrivateBancorp; or
     (v) (I) a sale or other transfer of the voting securities of the Bank,
whether by stock, merger, joint venture, consolidation or otherwise, such that
following said transaction

16



--------------------------------------------------------------------------------



 



PrivateBancorp does not directly, or indirectly through majority owned
subsidiaries, retain more than 50% of the total voting power of the Bank
represented by the voting securities of the Bank entitled to vote generally in
the election of the Bank’s directors; or (II) a sale of all or substantially all
of the assets of the Bank other than to PrivateBancorp or any subsidiary of
PrivateBancorp.

17